usaa eagle logo (R) USAA TARGET RETIREMENT FUNDS USAA TARGET RETIREMENT INCOME FUND USAA TARGET RETIREMENT 2020 FUND USAA TARGET RETIREMENT 2030 FUND USAA TARGET RETIREMENT 2040 FUND USAA TARGET RETIREMENT 2050 FUND SUPPLEMENT DATED OCTOBER 15, 2010 TO THE FUNDS’ PROSPECTUS DATED MAY 1, 2010 Effective October 19, 2010, the USAA Real Return Fund’s Institutional Shares will be added to the list of underlying funds in which the Target Retirement Funds may invest. The following information has been added under the “Alternative Funds” section in the chart found on pages 48-49 of the Prospectus describing the underlying mutual funds. Alternative Funds Objective/Strategy Real Return Fund
